Citation Nr: 0705664	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Entitlement to service connection for numbness of the 
fingers of both hands.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for arthritis of the 
shoulder. 


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 through 
April 1984.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.


FINDINGS OF FACT

1.  The veteran does not have a current disability resulting 
in the numbness of the fingers of both hands, that arose 
during or was otherwise related to active service.

2.  The veteran currently has sleep apnea that is not related 
to service.

3.  The veteran does not have a current diagnosis of 
hypertension that arose during or was otherwise related to 
service.

4.  The veteran has high cholesterol that is not shown to 
result in a disability.

5.  The veteran has symptoms of GERD that are not related to 
service.

6.  The veteran does not have a current shoulder disability 
that arose during or was otherwise related to service. 


CONCLUSIONS OF LAW

1.  Numbness in the fingers of both hands was not incurred 
in, or related to any incidence of service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  Sleep apnea was not incurred in, or related to any 
incidence of service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2006).

3.  Hypertension was not incurred in, or related to any 
incidence of service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2006).

4.  High cholesterol is not a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).

5.  GERD was not incurred in, or related to any incidence of 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).

6.  A shoulder disability was not incurred in, or related to 
any incidence of service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in October 2001, (prior to the August 2002 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board notes that despite the RO's attempts to obtain the 
veteran's service medical records, those records are 
unavailable for review.  When service medical records are 
lost or missing, the VA has a heightened obligation to 
satisfy the duty to assist.  In this case, the veteran's 
service medical records appear to have been lost in transit, 
per a response to a records request dated January 2004, 
noting that the records were mailed to the RO in November 
2001.  Under such circumstances, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VA has 
a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  The Board informed the 
veteran of its difficulty in locating the service medical 
records and essentially told the veteran to submit any 
service medical records in his possession by letter dated 
June 2002.  

The Board further notes that the veteran's VA and private 
medical records have been obtained.  Additionally, the 
veteran submitted statements from fellow veterans regarding 
his conditions and injuries.  The veteran has not identified 
any further evidence with respect to his claim, and the Board 
is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran contends that all of his injuries and conditions 
were the result of his military service.  Specifically, he 
contends that he dislocated his left shoulder initially in 
1963, injured his right ring and little fingers while playing 
basketball during service, and had serious snoring problems 
during service.

As stated above, the veteran's service medical records are 
unavailable for review.  However, the veteran submitted 
statements from fellow veterans with whom he served, 
testifying as to symptoms during service, including shoulder 
pain and dislocation, injuries to the fingers and loud 
snoring.  All witnesses noted that on more than one occasion, 
they saw the veteran's shoulder pop out of place and that he 
had difficulty breathing while asleep.  The veteran's 
roommate while stationed at R.A.F. Bentwaters, England from 
1964 through 1967, reported witnessing the veteran's shoulder 
becoming dislocated various times during service, as well as 
attested to his difficulty in breathing while sleeping.

The veteran submitted VA treatment records dated July 1986 
through August 1988.  These records show treatment for 
diabetes and complaints of frequent urination, and an itchy 
scalp.  These records are silent as to any complaints of, or 
treatment for, the veteran's claimed injuries and diseases, 
including; injuries to the fingers, sleep apnea, 
hypertension, high cholesterol, GERD, or arthritis of the 
shoulder.  Further, records dated December 1987 and January 
1988 note no prior medical history of hypertension.  

Additionally, the veteran submitted private treatment records 
dated January 1999 through April 2005.  These records note 
diagnoses of obstructive sleep apnea, GERD, gout and erectile 
dysfunction.  While previous records noted a diagnosis of 
GERD, a September 2004 medical opinion requesting an 
esophagogastroduodenoscopy (EGD), noted that the veteran's 
symptoms of awakening with a funny taste in his mouth and an 
abnormal whitish coating on his tongue were atypical symptoms 
of reflux and only began after a tonsillectomy four years 
prior.  A  September 2004 EGD showed incidental esophageal 
lipoma and noncritical schatzki ring, but did not show 
endoscopic evidence of significant reflux.  There is no 
indication of any treatment for a shoulder condition, an 
injury to the hands or fingers, or hypertension.  Laboratory 
reports dated September 1999 showed readings of high 
cholesterol.

VA treatment records dated October through December 2000 
noted diagnoses of hyperlipidemia, dermatitis, and sleep 
apnea.  Records also indicated a history of tonsillectomy and 
adenoidectomy and uvula and part of palate removed in June 
1998, a deviated septum repair in June 1998, laser 
radiotherapy of the base of the tongue in September 1998, 
prostatitis in 1998, and a sigmoidoscopy in 1999.
Records from Dr. Winter do not show treatment for any 
shoulder condition.  VA treatment records 1986-88 did not 
show any high blood pressure readings, and in December 1987, 
the veteran reported that he did not have a history of 
hypertension.

While the veteran reports injuring his left shoulder in 1963 
and numerous subsequent dislocations, as well as injuring 
fingers on both hands during service, there is no competent 
medical evidence that the veteran has current disabilities 
involving his shoulder or hands.  Neither the private medical 
records nor the VA medical records show any complaints of, or 
treatment for, and shoulder, hand or finger conditions.  
Additionally, there are no diagnoses of hypertension, or any 
condition attributed to the veteran's high cholesterol.  
Significantly, in December 1987, the veteran reported that he 
did not have a history of hypertension.  Further, there is no 
diagnosis of, or treatment for, hypertension noted in the 
veteran's private medical records.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran is currently diagnosed with obstructive 
sleep apnea, there is no competent medical evidence linking 
his sleep apnea to an incidence of service.  While the 
veteran submitted statements from fellow veterans, noting 
difficulty breathing and loud snoring while sleeping during 
his service, the veteran indicated in his DRO conference that 
he never reported this problem during service.  Additionally, 
the first documentation of a diagnosis of sleep apnea in the 
record occurred in January 1999, nearly 15 years after 
discharge from service.  

While the veteran's private medical records include a 
diagnosis of GERD, there is no indication that this condition 
is related to service.  The first documentation of complaints 
of GERD occurs in January 1999.  A September 2004 letter 
noted that the veteran's complaints began following his 
tonsillectomy, about four years prior to that date.  
Additionally, a September 2004 EGD noted no significant 
reflux was present. 

Finally, while the veteran asserted a claim for high 
cholesterol, the Board notes that a symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 439 (1995).  An elevated cholesterol 
level represents only a laboratory finding, and not an actual 
disability for which the VA can grant compensation.  As the 
veteran has not alleged he has a heart disability or any 
other disability due to high cholesterol, service connection 
is not warranted.  

Accordingly, service connection for numbness of the fingers, 
bilaterally, sleep apnea, hypertension, high cholesterol, 
GERD, and arthritis of the shoulder is not warranted, as 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims that 
would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for numbness of the fingers of both hands 
is denied.

Service connection for sleep apnea is denied.

	(CONTINUED ON NEXT PAGE)

Service connection for hypertension is denied.

Service connection for high cholesterol is denied.

Service connection for gastroesophageal reflux disease (GERD) 
is denied.

Service connection for arthritis of the shoulder is denied. 




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


